Citation Nr: 1028141	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.  

This matter is on appeal from the New York, New York, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of the hearing is of record.  During 
the hearing, the Veteran's representative requested a copy of the 
transcript.  As the Veteran or representative is entitled to the 
transcript without cost, that should be provided.  38 C.F.R. 
§ 20.714(b).  


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to 
secure or follow substantially gainful employment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38  C.F.R.  §§ 3.102, 4.16, 
4.18, 4.19 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).  

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that disability 
must be rated at 60 percent or more.  

If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or more, 
with the others sufficient to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a) (2009).  

The Veteran is service-connected for PTSD (at 50 percent), skin 
disorders consistent with chloracne (at 30 percent), and loss of 
sense of smell and taste (at 0 percent.  As such, he meets the 
schedular criteria of 38 C.F.R. § 4.16(a).  Thus, the issue is 
whether his service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work that is 
more than marginal, which permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).    

For the Veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  

A high rating in itself is recognition that the impairment makes 
it difficult to obtain or keep employment.  The ultimate question 
is whether the Veteran, in light of his service-connected 
disorders, is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App .361 (1993).  

The Veteran's December 2006 TDIU application and his various 
other statements in support of his claim indicate that he became 
too disabled to work in December 2006.  He submitted statements 
indicating that his PTSD made him irritable and on-edge, his skin 
nodules disallowed him from typing, writing, and driving, and his 
loss of sense of smell made him unable to detect hazardous 
materials.  He contends that his service-connected disabilities 
render him unemployable.  The Veteran has also submitted private 
medical opinions in support of his claim.  Specifically, in an 
April 2007 survey from the representative to a private 
psychiatrist, the physician checked "No" to the question of 
whether the Veteran was able to maintain gainful employment.  
Moreover, in June 2009, the same psychiatrist wrote that the 
Veteran was "unable to return to gainful employment and it 
appears that his disability is permanent."

On the other hand, in a February 2007 VA examination, the 
examiner opined that the there was no evidence to suggest that 
the Veteran's PTSD "adversely impacted his occupational 
functioning."  However, the Board places slightly less probative 
weight on that opinion because the examination was limited in 
scope to PTSD and because the examiner only took into account the 
Veteran's PTSD and not his other service-connected disabilities.  

The Board has considered the Veteran's consistent statements 
attesting to his inability to work due to his service-connected 
disabilities.  Based on his statements, and a review of the 
medical evidence, the Board finds that the evidence is at least 
in equipoise on the issue of whether he is unemployable based on 
the nature and severity of his service-connected disabilities.  

Giving the Veteran the benefit of the doubt, the severity of his 
disabilities precludes him from securing or following a 
substantially gainful occupation.  In reaching this decision.  
Accordingly, a TDIU is warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error committed 
with respect to either the duty to notify or the duty to assist, 
that such error was harmless and need not be further considered.  


ORDER

TDIU is granted, subject to the law and regulations governing the 
award of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


